 Case 4:19-cv-00415-ALM Document 11 Filed 12/20/19 Page 1 of 1 PageID #: 88



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA,              )
        Plaintiff,                     )
                                       )
         v.                            )
                                       )             Case No. 4:19-cv-00415
ALEXANDRU BITTNER,                     )
         Defendant.                    )
_______________________________________)

                                           ORDER


 .          Upon consideration of the United States’ Unopposed Motion to be relieved of the

     Mediation Requirement (Dkt. #10), the Court finds that the motion should be

     GRANTED. The parties are relieved of the requirement to mediate this case.

            IT IS SO ORDERED.
             SIGNED this 20th day of December, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                               1
